Exhibit 99.1 Tel-Instrument Electronics Corp Announces Final First Quarter Results For 2014 Fiscal Year and Retention of OEM Capital to Explore Strategic Options For The Company East Rutherford , NJ – August 15, 2013 – Tel Instrument Electronics Corp. (Tel) announced today that it recorded a net loss of $85,772 on sales of $3.2 million as compared to a net loss of $668,800 on sales of $1.2 million in the year ago quarter. This improvement is mostly attributed to the resumption of shipments on the CRAFT program as well as improved sales of other products including a partial production release on the TS-4530A program. The Company is expecting continued revenue and profitability growth for the balance of this fiscal year as a result of higher shipments on the U.S. Army TS-4530A and U.S. Navy ITATS programs. The Company also announced that it has retained OEM Capital as its exclusive financial advisor to explore strategic alternatives, including debt recapitalization, merger, sale or business combination of the Company with a third party with a goal to enhance shareholder value. There can be no assurance that any transaction will occur, and there is no defined timeline for the process. The Company does not intend to comment further regarding the process until such time, if any, as the Company determines that disclosure is appropriate or required. We encourage everyone to read our full results of operations contained in our Form 10-Q filed on August 14, 2013 at sec.gov. About Tel-Instrument Electronics Corp Tel-Instrument is a leading designer and manufacturer of avionics test and measurement solutions for the global commercial air transport, general aviation, and government/military aerospace and defense markets. Tel-Instrument provides instruments to test, measure, calibrate, and repair a wide range of airborne navigation and communication equipment. For further information please visit our website at www.telinstrument.com. # # # This press release includes statements that are not historical in nature and may be characterized as “forward-looking statements,” including those related to future financial and operating results, benefits, and synergies of the combined companies, statements concerning the Company’s outlook, pricing trends, and forces within the industry, the completion dates of capital projects, expected sales growth, cost reduction strategies, and their results, long-term goals of the Company and other statements of expectations, beliefs, future plans and strategies, anticipated events or trends, and similar expressions concerning matters that are not historical facts. All predictions as to future results contain a measure of uncertainty and, accordingly, actual results could differ materially.Among the factors which could cause a difference are:changes in the general economy; changes in demand for the Company’s products or in the cost and availability of its raw materials; the actions of its competitors; the success of our customers; technological change; changes in employee relations; government regulations; litigation, including its inherent uncertainty; difficulties in plant operations and materials; transportation, environmental matters; and other unforeseen circumstances.A number of these factors are discussed in the Company’s previous filings with the Securities and Exchange Commission. The Company disclaims any intention or obligation to update any forward-looking statements as a result of developments occurring after the date of this press release. The Company’s stock is traded in the American Stock Exchange under the symbol TIK. Contacts Tel-Instrument Electronics Corp Joseph P. Macaluso, 201-933-1600 or Institutional Marketing Services (IMS) John Nesbett or Jennifer Belodeau 203-972-9200 jnesbett@institutionalms.com TEL-INSTRUMENT ELECTRONICS CORP CONDENSED CONSOLIDATED BALANCE SHEETS June 30,2013 March 31, 2013 (unaudited) ASSETS Current assets: Cash and cash equivalents $ Accounts receivable, net Inventories, net Prepaid expenses and other Deferred financing costs Deferred income tax asset Total current assets Equipment and leasehold improvements, net Deferred financing costs – long-term Deferred income tax asset – non-current Other assets Total assets LIABILITIES & STOCKHOLDERS’ EQUITY Current liabilities: Current portion long-term debt Capital lease obligations – current portion Accounts payable Progress billing - Deferred revenues – current portion Accrued payroll, vacation pay and payroll taxes Accrued expenses Total current liabilities Subordinated notes payable-related parties Capital lease obligations – long-term Deferred revenues – long-term Warrant liability Long-term debt, net of debt discount Total liabilities Commitments Stockholders' equity: Common stock, par value $.10 per share, 3,211,739 and 3,011,739 issued and outstanding as of June 30, 2013 and March 31, 2013, respectively 301,171 Additional paid-in capital Accumulated deficit ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ TEL-INSTRUMENT ELECTRONICS CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended June 30, 2013 June 30, 2012 Net sales $ $ Cost of sales Gross margin Operating expenses: Selling, general and administrative Engineering, research and development Total operating expenses Income (loss) from operations ) Other income (expense): Amortization of debt discount ) ) Amortization of deferred financing costs ) ) Change in fair value of common stock warrants Loss on extinguishment of debt ) - Interest expense ) ) Total other income (expense) ) Loss before income taxes ) ) Income tax benefit ) ) Net loss $ ) $ ) Net loss per share: Basic loss per common share $ ) $ ) Diluted loss per common share $ ) $ ) Weighted average shares outstanding: Basic Diluted
